CaSe 1217-CV-00508-R.].]-ESC ECF NO. 124 filed 10/29/18 Page|D.785 Page 1 Of 4

FlLED - GR

October 29, 2018 12:36 PM
CLERK OF COURT
U.S. D|STR|CT COURT

WESTERN D|STR|CT‘@; MICHU\%

BYI ns / SCANNEDB.

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

BARBARA HAYWOOD,

Plaintiff,

LAWRENCE HOUGH, PAUL EAGLE, and

PETER HUBBARD,

Defendants.

CASE NO. l:l7-cv-508

HON. ROBERT J. JONKER
MAG. ELLEN S. CARMODY

 

 

BARBARA A. HAYWOOD
Plaintiff, In Pro Per

723 E. Lansing Street, Apt. 587B
Idlewild, Michigan 49642

PH: 231.660.6060

G. GUSS MORRIS (P32960)
CHRISTOPHER J. RAITI (P68600)
McGROW/MORRIS, P.C.

Attomey for Defendant EAGLE
2075 W. Big Beaver Rd., Ste. 750
Troy, Michigan 48084
248.502.4000

 

GREGORY R. GRANT (P68808)
CUMMINGS, McCLOREY, DAVIS & ACHO,
P.L.C.

Attomey for Defendant HOUGH

310 W. Front Street, Ste. 221

Traverse City, MI 49684

231.922.1888

BRANDON WEDDELL (P8l494)
ASSISTANT ATTORNEY GENERAL
Attomey for Defendant HUBBARD

Civil Litigation, Employment & Elections Div.
P.O. Box 30736

Lansing, MI 48909

517.373.6434

 

BARBARA HAYWOOD’S MOTION OBJECTING TO DEFNDANT HOUGH’S
PROPOSED PRIVILEGE LOG RE: EMAILS AND PHONE CALLS

Plaintiff Barbara Haywood, pursuant to the Court’s order of August 17, 2018 (ECF No

104) files the present motion objecting to Defendant Hough’s Privilege Log, submitted to the

Court on or about October 10, 2018. And for her motion states as follows:

l. In its August 17, 2018 order, the Court ordered Defendants to review the emails and phone calls

and thereafter prepare a privilege log of those discovery items for possible in camera inspection.

 

CaSe 1217-CV-00508-R.].]-ESC ECF NO. 124 filed 10/29/18 Page|D.?SG Page 2 Of 4

2. Defendants have submitted a proposed privilege log for one email between Plaintiff and Walter
Jones. Defendants Exhibit l.

3. Plaintiff objects on the grounds that the subject email is not presented in like form as those emails
generally transmitted via JPay lncorporated’s Kiosk terminals. JPay lnc. is a proprietary company of
Securus Technologies lnc. Defendant Hough’s Exhibit l does not contain a date identifying when the
email was transmitted and received; does not identify the sender and recipient of the email, and does not
contain the identification number for the subject email.

4. Defendant Hough has failed to prepare a privilege log or identify which phone calls between
Plaintiff and Walter Jones, Defendants intend to use for their defense. The bare excuse that the subject
phone calls (approximately 329 in total) between Plaintiff and Walter J ones are difficult to redact due to
proprietary reasons is nonsensical.

5. Each of the subject phone calls are only 15 minutes or less in length.

6. Defendant was required to prepare a privilege log of those phone calls likely to be disputed by
Plaintiff as being privileged. Any concerns regarding redactions could be resolved after in camera
inspection by the Court.

7. During the July 23, 2018 motion hearing, Defendants conveyed to the Court that the subject
phone calls were in the possession of the MDOC. Plaintiff therefore states that presenting proprietary
concerns at this late hour is likely nonexistent and is merely a reuse to further Defendants’ objective of
avoiding disclosing what discoverable information they intend to use for their defense.

8. To suggest that the subject phone calls should be a matter of pre-trial motion in limine
undermines the Court’s order and the objective of the Case Management Order regarding discovery.

9. Moreover, a motion in limine is a preliminary procedure to test the admissibility of evidence

believed by the movant to be prejudicial So, in actuality, Defendant’s tactics amounts to nothing more

than burden shifting.

CaSe 1217-CV-00508-R.].]-ESC ECF NO. 124 filed 10/29/18 Page|D.787 Page 3 Of 4

10. Plaintiff’s position concerning the privileged phone calls has already been argued before this
Court, and Plaintiff should not bear any additional pre-trial expense to challenge unidentified privileged
phone calls Defendants intend to use at trial.

ll. lt was Defendants who, through discovery, sought the subject phone calls to determine whether
Plaintiff said something different from what she testified to during her deposition; and to discover
information that may be possessed by Plaintiff’s husband and Walter Jones. As such, this was
Defendants’ opportunity to identify what discovery information they intended to utilize during trial.

12. Because Defendant Hough failed to adhere to this Court’s order to prepare a privilege log and
identify the subject phone calls intended to be relied upon during trial, the Court should find that
Defendants have waived any and all opportunity to use the recorded phone calls between Plaintiff and

Walter Jones.

Respectfully submitted,

    

. HAYWOOD
Plaintiff, In ro Per
723 E. Lansing Street, Apt. 587B
Dated: October 22, 2018 Idlewild, Michigan 49642
PH: 231.660.6060

CERTIFICATE OF SERVICE

I, Barbara A. Haywood, hereby certify that on the 24th day of October 2018, a copy of
BARBARA HAYWOOD’S MOTION OBJECTING TO DEFNDANT HOUGH’S PROPOSED
PRIVILEGE LOG RE: EMAILS AND PNONE CALLS was sent to the following: Clerk of the
Court, Magistrate Judge Ellen S. Carmody and all attorneys at their respective addresses of
record via U.S. First Class Mail, postage prepaid and fully attached th eon.

 

 

ar a A‘. I- a%~ood, In Pro Per

 

 

Ucyk D-p ~i/j\,¢ COL)-(+
liO Wl\`c,l/u`j@~r\ S~i M.U`i

QQNQ R¢q)mis , ma
qasoz

 

